Citation Nr: 1513917	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-49 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for bronchitis.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2004 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO granted service connection for bronchitis, and assigned a noncompensable rating.




FINDING OF FACT

During the appeal period, the Veteran had FVC values ranging from 108 to 125 percent predicted, FEV-1 values ranging from 114 to 131 percent predicted, FEV-1/FVC values ranging from 86 to 87 percent, and DLCO(SB) results of 93 percent predicted.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bronchitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter was sent to the Veteran which satisfied the duty to notify provisions with regard to the Veteran's claim; the Veteran indicated acknowledgement of the letter in May 2008.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran in December 2010 in connection with his claim.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his bronchitis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for Bronchitis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently rated under Diagnostic Code 6600 for bronchitis, which rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Bronchitis is evaluated using the following tests: (1) Forced Expiratory Volume in one second (FEV-1), (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC), and (3) Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97.  A revised regulation clarifying evaluation of respiratory conditions, 38 C.F.R. § 4.96(d), providing that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  

Diagnostic Code 6600 provides that a 10 percent rating is assignable for a FEV-1 value of 71 to 80 percent predicted, an FEV-1/FVC value of 71 to 80 percent, or a DLCO (SB) value of 66 to 80 percent predicted.  A 30 percent rating is assignable for an FEV-1 value of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  A 100 percent rating is assignable for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires oxygen outpatient therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.  As stated below, there were no findings in the record of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure or required outpatient oxygen therapy; therefore, the Veteran does not qualify for a 100 percent rating.

In August 2008, the Veteran underwent a VA examination for his respiratory problems.  The Veteran showed no signs of benign or malignant neoplasms, signs of venous congestion, or respiratory abnormalities, and his chest expansion was normal.  The Veteran underwent a chest x-ray, which showed normal heart size and mediastinal contours, and no focal air space opacity, pneumothorax, or pleural effusion.  The VA examiner noted that the Veteran's respiratory condition had mild effects on the Veteran's abilities to shop, feed himself, bathe, dress, use the toilet, and groom himself; moderate effects on his ability to do chores, participate in recreation, and travel; and severe effects on his ability to exercise and participate in sports.  

In July 2010, VA treatment notes show that the Veteran's lungs were clear, and that he had normal respiratory effort.  In January 2011, the Veteran noted in an examination for hypertension that he could "run forever."

In December 2010, the Veteran underwent a second VA examination for his respiratory condition.  His symptoms were listed as a sometimes-productive cough and shortness of breath, which were often worse at night, and occasional chest tightness, especially early in the morning.  The Veteran had a positive history of productive cough, wheezing brought on by exercise, dyspnea at rest, non-anginal chest pain at rest and on exertion, night sweats, and bronchiectasis.  A chest x-ray showed heart size, mediastinal contour, and pulmonary vascularity within normal limits, with no focal airspace consolidation, pleural effusion, or pneumothorax.  The views also noted scattered calcified granulomas.  After a comparison with the August 2008 x-ray, the VA examiner confirmed that the August 2008 x-ray also contained calcified granulomas that were not noted on the report, and that the granulomas were stable in the two-year interval.

The Veteran underwent a PFT in December 2010, for which the examiner noted that the Veteran gave adequate tracing and effort.  The examiner opined that the Veteran had normal spirometry, with a significant response to acute bronchodilator inhalation, and normal diffusing capacity, and noted that the response to bronchodilators may indicate the Veteran had asthma.  The examination results show that the Veteran had FVC values of 108 percent predicted pre-bronchodilator and 125 percent predicted post-bronchodilator.  His FEV-1 values were 114 percent predicted pre-bronchodilator and 131 percent predicted post bronchodilator, and his FEV-1/FVC values were 87 percent pre-bronchodilator and 86 percent post-bronchodilator.  The Veteran's DLCO (SB) value was 93 percent predicted.

The examiner diagnosed recurrent history of bronchitis with mild asthma, and stated that its effects on occupational activities included decreased concentration, lack of stamina, weakness or fatigue, and pain.  The examiner also indicated that his bronchitis had effects on usual daily activities, including chest pain that can occur at rest and with exertion, which can limit exercise, sports and chores; and the Veteran's condition disrupted his sleep such that he was fatigued much of the time.

Throughout the appeal period, there were no findings of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure or required outpatient oxygen therapy.  The Veteran's FVC values ranged from 108 to 125 percent predicted, his FEV-1 values ranged from 114 to 131 percent predicted, and his FEV-1/FVC values ranged from 86 to 87 percent.  His DLCO(SB) results were 93 percent predicted.  None of the Veteran's PFT test values reach the threshold level for a compensable disability rating.  Therefore, the Veteran does not qualify for a compensable disability rating for chronic bronchitis.

The Board acknowledges the Veteran's contentions that his service-connected bronchitis warrants a higher evaluation. While the Board does not question the Veteran's lay reports of difficulty breathing, in determining the actual degree of disability, the Board finds that objective medical examination is more probative of the degree of the Veteran's impairment. Furthermore, the opinions and observations of the Veteran are of less probative weight than the competent medical evidence in determining whether the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected bronchitis, as the rating criteria specifically contemplate the application of objective pulmonary function testing. 

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, there is evidence that the Veteran's condition caused difficulty sleeping because of his cough, night sweats, and shortness of breath, and also resulting fatigue.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

To the extent the rating criteria do not cover all his symptomatology, the Board finds insufficient evidence that the Veteran's chronic bronchitis disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his noncompensable rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 ; VAOPGCPREC 6-96. See also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   There is no evidence in the record that the Veteran's condition has had any effect on his ability to work, nor has the Veteran put forward a complaint to that effect.  Thus, overall, the evidence of record fails to demonstrate "marked" interference with employment from the chronic cough disability.  38 C.F.R. § 3.321(b)(1) .

There is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected chronic bronchitis, to suggest he is not adequately compensated for his disability by the regular Rating Schedule. 38 C.F.R. § 3.321(b)(1) ; VAOPGCPREC 6-96. There is no evidence the Veteran has ever been hospitalized for this condition, or had any other exceptional medical issues or complications stemming from his chronic bronchitis.  For this reason, the rating criteria adequately compensate the Veteran for his disability.
Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In this case, the Veteran has not asserted, and the evidence does not show, that the Veteran's disabilities have caused unemployability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An increased rating to a compensable rating for bronchitis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


